                             United States District Court
                           Western District of North Carolina
                                  Asheville Division

 BRADLEY L. MAUNEY,                    )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )               1:19-cv-00032-MR
                                       )
                 vs.                   )
                                       )
 BURKE-CATAWBA DISTRICT                )
 CONFINEMENT FACILITY,                 )
 et al,,                               )
          Defendants.                  )

DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 17, 2021 Memorandum of Decision and Order.

                                               February 17, 2021




         Case 1:19-cv-00032-MR Document 35 Filed 02/17/21 Page 1 of 1
